Citation Nr: 1813727	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an extraschedular evaluation for bilateral pes planus, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service in the Army from November 1983 to April 1984 and October 1991 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction was later transferred to the Philadelphia, Pennsylvania RO (Agency of Original Jurisdiction (AOJ)).

In October 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  During the hearing, the Board took jurisdiction of the issue of entitlement to TDIU.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating on an extraschedular basis for bilateral pes planus and entitlement to TDIU.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).

At the October 2017 hearing, the Veteran stated he was currently in the process of retiring from his job as a mail handler due to his service-connected disabilities.  The Veteran further indicated that he was awaiting his employer's approval of his disability retirement.  Since the hearing, the Veteran submitted additional statements indicating the retirement process is still ongoing.

The Veteran's VA-Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, states his employment ended on January 1, 2018.  Given the Veteran's recent statements concerning his pending retirement status, an updated VA-Form 21-8940 to determine whether he meets eligibility requirements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete and submit an updated VA Form 21-8940 so that the Board can ascertain his employment history.  

2.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records pertaining to the Veteran's disability retirement from the U.S. Postal Service.  Attempts to obtain this information should be documented in the record.

3.  Associate with the claims folder all VA clinic records since October 2017.  Additionally, determine whether the Veteran has VA educational and/or vocational and rehabilitation folders and, if so, associate such records with the claims folder.

4.  Then readjudicate the issues on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

